Citation Nr: 0508933	
Decision Date: 03/24/05    Archive Date: 04/01/05

DOCKET NO.  99-23 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an apportionment of the veteran's VA 
compensation benefits.


REPRESENTATION

Veteran represented by:	Disabled American Veterans

Appellant represented by:	Unrepresented 


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to 
December 1968, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which determined the appellant, the 
veteran's former spouse, was not entitled to an apportionment 
of his VA compensation benefits as the legal custodian for 
three of their children (Judith, Kate and Rebecca).  The 
appellant perfected an appeal of this determination to the 
Board.

When this matter was previously before the Board in February 
2001, it was remanded for further development and 
adjudication.

As the Board noted in the February 2001 remand, in her 
November 1999 Substantive Appeal, on VA Form 9, the appellant 
requested the opportunity to testify at a hearing held at the 
RO before a Member of the Board (now known as a Veterans Law 
Judge).  To accommodate her request, the New York RO 
transferred the case to the RO in St. Petersburg, Florida; 
however, the appellant thereafter submitted a statement in 
February 2000 inquiring whether the hearing could be held at 
a location other than the RO in St. Petersburg because she 
was unable to take a day off from work to travel to St. 
Petersburg for the hearing.  In response, the RO sent her 
another letter in March 2000 notifying her that, due to a 
lack of resources, the hearing before the Board could only be 
held at the RO in St. Petersburg, and that she should contact 
the RO using the form and return envelope provided to 
indicate whether she wanted to cancel her hearing request or, 
alternatively, proceed with the hearing either with the 
Veterans Law Judge present at the RO, personally, or using 
video-conferencing technology.  Because the appellant failed 
to respond to the RO's letter, in the February 2001 remand, 
the Board determined that her request for a hearing before 
the Board was withdrawn.  In any event, the Board notes that 
in an October 2003 statement, the appellant indicated that 
she no longer sought to testify at a hearing.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

For the reasons set forth below, the Board must regrettably 
again remand this matter.  In taking this action, the Board 
acknowledges that the appellant's filed this claim seeking an 
apportionment of the veteran's VA compensation benefits in 
November 1998.

This appeal involves a contested claim for an apportionment 
of the veteran's VA compensation benefits.  Neither party has 
been provided notification pursuant to the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002).  Although not 
specifically addressing the apportionment statute 
(38 U.S.C.A. § 5307), the United States Court of Appeals for 
Veterans Claims (Court) has held that the VCAA does not apply 
to claims predicated on chapter 53 of title 38 of the U. S. 
Code, which concerns special provisions relating to VA 
benefits.  See Lueras v. Principi, 18 Vet. App. 435 (2004); 
Barger v. Principi, 16 Vet. App. 132 (2002).  This does not, 
however, obviate the necessity of informing each party of the 
evidence necessary to substantiate their claims.  See Barger.  

As the Board noted in the February 2001 remand, in support of 
this claim, the appellant maintains, on behalf of her 
daughters, that she is entitled to an apportionment of the 
veteran's VA compensation benefits because she does not have 
the financial means and other resources necessary to properly 
care for their children.  In addition, she asserts that 
apportioning the veteran's compensation benefits would not 
cause him undue, financial hardship.  In this regard, in her 
April 1999 Notice of Disagreement (NOD), the appellant 
specifically cited the expense of her daughters' college 
educations.

In remanding this matter, the Board explained that cases of 
apportionment involve a simultaneously contested claim.  See 
38 C.F.R. § 20.3(o) (2004).  As such, these cases are subject 
to special "contested claim" procedures, which include the 
requirement that "all interested parties" and their 
representatives be specifically notified by the RO of the 
actions taken concerning the simultaneously contested claim, 
the right to initiate an appeal and the time limit therefor, 
as well as hearing  and representation rights.  See 38 C.F.R. 
§§ 19.100, 19.101, 19.102 (2004).  

Upon the filing of an NOD in these types of cases, "all 
interested parties" and their representatives must be 
furnished a Statement of the Case (SOC), and the party in 
interest who filed the NOD must be allowed thirty days from 
the date of mailing the SOC to file a formal appeal.  See 38 
U.S.C.A. § 7105A(b) (West 2002); 38 C.F.R. §§ 19.101, 20.500, 
20.501 (2004).  Furthermore, if a hearing is scheduled for 
any party to a simultaneously contested claim, the other 
contesting claimants and their representatives must be 
notified and afforded an opportunity to be present.  See 38 
C.F.R. § 20.713 (2004).  The appellant will be allowed to 
present opening testimony and argument.  Id.  Thereafter, any 
other contesting party who wishes to do so may present 
opposing testimony and argument.  The appellant then will be 
allowed an opportunity to present testimony and argument in 
rebuttal, although cross-examination will not be allowed.  
Id.

In the February 2001 remand, the Board pointed out that the 
RO failed to comply with all of the contested claim 
procedures at each point at which it was required to do so.  
In this regard, the Board noted that although the RO sent 
both the appellant and the veteran proper notices of the 
March 1999 special apportionment decision that denied the 
simultaneously contested claim on the grounds that it would 
cause the veteran undue financial hardship, the RO did not, 
in turn, send the veteran and his designated representative 
an SOC after the appellant submitted her NOD in April 1999.  
Rather, the RO only sent the SOC in November 1999 to the 
appellant, and that was a violation of the veteran's right to 
procedural due process of law.  See 38 U.S.C.A. § 7105A(b) 
(West 2002); 38 C.F.R. § 19.101 (2004).  

The Board also observed that after the appellant submitted 
her Substantive Appeal, the RO failed to communicate that 
document to the veteran and his designated representative of 
record.  See 38 U.S.C.A. § 7105A(b) (West 2002); 38 C.F.R. 
§ 19.102 (2004).  In addition, when the RO contacted the 
appellant in January and March 2000 concerning her request 
for a Board hearing, the RO failed to notify the veteran and 
his representative and provide them with the opportunity to 
be present at the hearing and to proffer opposing testimony 
and argument; however, the Board conceded that the 
appellant's request for a hearing was no longer at issue.

In remanding this matter, the Board directed the RO to 
furnish the veteran and his representative copies of the 
November 1999 SOC containing the information that directly 
affected the payment of the benefits that were the subject of 
the contested claim and a "notice of appeal" containing the 
substance of the appellant's November 1999 Substantive 
Appeal, and to place documentation in the claims file showing 
compliance with the foregoing.  

A review of the claims folder, however, does not disclose 
compliance with the Board's remand instruction.  Under the 
circumstances, the Board has no discretion but to remand this 
matter for compliance with the February 2001 remand 
instructions.  As the Court has stated,

[A] remand by this Court or the Board 
confers on the veteran or other claimant, 
as a matter of law, the right to 
compliance with the remand orders.  We 
hold further that a remand by this Court 
or the Board imposes upon the Secretary 
of Veterans Affairs a concomitant duty to 
ensure compliance with the terms of the 
remand.

Stegall v. West, 11 Vet. App. 268, 271 (1998).

There are also substantive reasons that unfortunately 
necessitate another remand of this matter.  In the February 
2001 remand, the Board directed the RO to ask the appellant 
and the veteran to submit updated financial statements 
containing an itemized list of the parties' individual assets 
and monthly income and expenses.  The Board further 
instructed the RO to request that the appellant and the 
veteran include with their updated financial statements 
copies of supporting documents for all relevant periods, 
including any pertinent canceled checks, copies of pertinent 
bills, invoices, bank statements, as well as lease, loan, or 
mortgage agreements, to corroborate their representations 
concerning their monthly income and expenditures.  The Board 
also directed the RO to inquire of each party whether they 
have shared housing expenses with any other individual during 
all pertinent periods in question, and, if so, whether such 
individual(s) pay(s) all or any portion of the expenses shown 
on that party's updated financial statement(s).  In taking 
this action, the Board indicated that the RO needed to notify 
the parties that the development was being to provide VA with 
the information necessary to adjudicate the issue on appeal, 
and that it should notify them that their failure to 
cooperate might result in an adverse determination.  

A review of the claims folder shows that, in April 2003, the 
RO sent the appellant a letter that complies with the Board's 
remand instructions.  Further, although there is no letter 
addressed to the veteran in the claims folder, in light of 
the veteran's responses, which will be discussed below, it 
appears that the RO complied with the Board's instruction.

In her October 2003 response, the appellant stated, "I see 
no point to filling out the information on my income as it 
has only gone up 2% [since 1998] and we all know that every 
other expense has gone up at least 10%.  In any event the 
information is on file with Financial Aide [sic]."  

By contrast, in October 2003, the veteran filed a statement 
in which he indicated that he and his current spouse had 
monthly income of $4,185.20 in income, and precisely, 
$4,185.20, in expenses, for the period from December 29, 
1997, to December 28, 1998.  In addition, on an August 2003 
VA Form 4-5655 that was also received in October 2003, which 
covered the period from August 12, 2002, to August 11, 2003, 
the veteran reported, to the penny, $4,656.10 in both monthly 
income and expenses.

In this regard, the Board observes that among the $4,185.20 
he reported in expenses for the year from December 29, 1997, 
to December 28, 1998, the veteran stated that he had given, 
on average, $359.33 in "Charitable Contribution (Church 
tithing, etc.))  During this period, he indicated that he was 
sending the appellant exactly $50.00 per month.  Further, for 
the latter period, he reported averaging $407.31 in 
"Charitable Contribution (Church tithing, etc.)), while he 
was sending the appellant $56.00 per month.  Moreover, 
documentation of his income and expenses as specified by the 
February 2001 Board remand was not done.  See Stegall.

In addition, in an October 1998 rating decision, the RO 
granted the veteran's claim of entitlement to total 
disability rating based on individual unemployability due to 
service-connected disabilities (TDIU) benefits, effective 
January 14, 1997.  In that same rating decision, however, the 
RO denied eligibility to Chapter 35 Dependents' Educational 
Assistance.  In a January 2004 rating decision, however, the 
RO found that its October 1998 rating action was clearly and 
unmistakably erroneous in not awarding entitlement to Chapter 
35 benefits, and notified the veteran of this award that same 
month, which was retroactive to April 23, 1997.  

In an October 2004 letter, which the RO sent to the appellant 
subsequent to the most recent Supplemental Statement of the 
Case (SSOC), which was issued in September 2004, the RO 
notified the appellant that she might be eligible for these 
benefits on behalf of her dependent children.  Because the 
eligibility of the appellant's daughters to Chapter 35 
education benefits may affect her overall expenses, the 
appellant must be advised of the importance of the RO's grant 
of these benefits, and VA must take the RO's determination 
into consideration in readjudicating her claim.  The 
appellant's daughters might therefore be eligible for VA 
assistance for a program of education, including college.  
38 U.S.C.A. § 3511, 3512 (West 2002); 38 C.F.R. § 21.3140, 
21.3141 (2004).

In confirming and continuing the denial of the appellant's 
request for an apportionment of the veteran's VA compensation 
benefits, the RO cited her statement in which she stated that 
she saw no point in responding.  The RO also denied her claim 
on the ground that, based on the financial information 
provided by the veteran, he required all of his income to 
meet his monthly expenses and that an apportionment of his 
benefits would create an undue hardship on him.

The law, however, provides that all or any part of a 
veteran's compensation may be apportioned if the veteran's 
children are not residing with him and the veteran is not 
reasonably discharging his responsibility for their support. 
38 U.S.C.A. § 5307 (West 2002); 38 C.F.R. §§ 3.450, 3.452 
(2004).  In addition, without regard to any other provision 
regarding apportionment, where hardship is shown to exist, a 
veteran's compensation may be specially apportioned to the 
veteran's dependents as long as such apportionment would not 
cause undue hardship to other persons in interest including 
the veteran.  38 C.F.R. § 3.451 (2004).  Consideration will 
be given to such factors as the amount of VA benefits 
payable; other resources and income of the veteran and the 
dependents on whose behalf apportionment is claimed; and 
special needs of the veteran, his dependents, and the 
apportionment claimants.  Id.

In light of the foregoing, the Board finds that a more 
thorough accounting of the income and expenses of the 
appellant and the veteran is required before the Board 
renders a final appellate determination.  In taking this 
action, both the veteran, and particularly, the appellant, 
are hereby notified that failure to comply with the Board's 
directives may well adversely impact on the adjudication of 
this claim.

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should send the appellant, and 
the veteran, and his representative, a 
letter that complies with the 
notification requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The 
letter should explain, what, if any, 
information and evidence not previously 
provided to VA is necessary to 
substantiate their claims.  The letter 
should indicate which portion of the 
evidence, if any, is to be provided by 
each of them, and which portion, if any, 
VA will attempt to obtain on either of 
their behalves.  The letter should also 
request that the appellant and veteran 
provide any evidence in their possession 
that pertains to the claim.

2.  The RO should furnish the appellant 
with a VA Form 4-5655 (Financial Status 
Report) and request that she complete it 
showing all of her income and expenses.  
The significance of the appellant's 
compliance with this request should be 
explained, to specifically include 
advising her that failure to cooperate 
may result in an adverse determination.

3.  The RO should furnish the veteran 
with a VA Form 4-5655 (Financial Status 
Report) and request that he complete it 
showing all of his income and expenses.  
The significance of the veteran's 
compliance with this request should be 
explained, to specifically include 
advising him that failure to cooperate 
may result in an adverse determination.

4.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should readjudicate the 
appellant's claim of entitlement to an 
apportionment of the veteran's VA 
compensation benefits in light of all 
pertinent evidence and legal authority.

5.  The appellant, as well as the veteran 
and his representative, must be furnished 
a Supplemental Statement of the Case and 
be given an opportunity to submit written 
or other argument in response thereto 
before the claims file is returned to the 
Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


